DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 04/04/2021.
Claim(s) 1-20 is/are currently presenting for examination.
Claim(s) 1, 8, and 15 is/are independent claim(s).
Claim(s) 1-20 is/are rejected.
This action has been made NON-FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Examiner would like to state for the record the following regarding claims 8-14. (Please note, this is not a rejection)
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitations in claims 8-14 performed by "port detector”, “rate determiner”, “set determiner”, “rate calculator”, “group handler”, “port programmer”, “change handler”, “port handler”, (In this application, the recited  "port detector”, “rate determiner”, “set determiner”, “rate calculator”, “group handler”, “port programmer”, “change handler”, “port handler” have no structural meanings and are considered as generic placeholder).
These limitations use alternative phrasing for claiming a programmed computer performing specialized functions. A specialized function must be supported in the specification by the computer and the algorithm that the computer uses to perform the claimed specialized function. The default rule for § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph programmed computer claim limitations is to require disclosure of an algorithm when special programming is needed to perform the claimed function. The reason that this is the default rule is that disclosure of the step by step procedure for specialized functions establishes clear, definite boundaries and notifies the public of the claim scope. “Claiming a processor to perform a specialized function without disclosing the internal structure of the processor in the form of an algorithm, results in claims that exhibit the ‘overbreadth inherent in open‐ended functional claims’” Halliburton Energy Services v. M‐I LLC, 514 F.3d 1244, 1256 n.7 (Fed. Cir. 2008). Disclosing the algorithm for a specialized function is the quid pro quo for the ability to claim an element in purely functional terms.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: figure 1B, paragraphs 28-37.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities: the acronym “LAG” is not defined in the claim. It is recommended to amend the phrase “Link Aggregation Group” to “Link Aggregation Group (LAG)” to defined the “LAG” clearly.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because these claims recite the limitations "programing ports of the group into the LAG distribution", however only "LAG" was mentioned previously. As thus there is insufficient antecedent basis for these limitations in the claim.
Claims 8 and 15 are rejected for the similar reason as set forth in claim 1.
Claim 2-7, 9-14, and 16-20 depend on claims 1, 8, and 15 respectively, therefore they are rejected for the same reason as set forth in claims 1, 8, and 15.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. and 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference US_20200169510_A1_Kadosh, teaches a network element connects over a network to a network node via a member link of a Multi-Chassis-Link Aggregation Link Group (MC-LAG), and further connects, using inter-peer ports, to peer network elements coupled to the network node via other MC-LAG member links (Kadosh, abstract, figure 3, paragraphs 6, 10, 25, 62).
The reference US_10063383_B1_Kanakarajan, teaches a method for improving the energy efficiency of link aggregation which comprises: a set of communication ports that facilitate communication with a network device via a set of communication links that collectively operate as a link aggregation group, wherein the set of communication links comprises: at least one inactive communication link that, when active, operates at a first rate; and at least one other inactive communication link that, when active, operates at a second rate that differs from the first rate; and a link-management unit communicatively coupled to the set of communication ports that facilitate communication with the network device, wherein the link-management unit: detects an amount of network traffic on one or more active communication links included in the set of communication links that are collectively operating as the link aggregation group; determines that the amount of 3upper threshold; modifies, in response to determining that the amount of network traffic has increased above an upper threshold, the active communication links included in the set of communication links by: selecting which of the inactive communication link and the other inactive communication link to activate based at least in part on: the amount of network traffic detected on the active communication links (Kanakarajan figures 2, 3, 5).
The reference US_20130250829_A1_Kurokawa, teaches a communication system uses a LAG to perform communication between the first network switching apparatus  and the second network switching apparatus. The LAG is a unit of links in the communication by the link aggregation. The LAG is one virtual link including a plurality of links that connect the first ports of the first network switching apparatus to the second ports of the second network switching apparatus (Kurokawa figures 1, 7-13).
The reference US_20080291826_A1_Licardie, teaches a system for providing dynamic load balancing of data communications, comprising: a plurality of physical links each with capacity for transporting egress data or any part thereof, the plurality of physical links being members of a link aggregation group; a switch including logic and storage operatively coupled to each other, wherein the storage embodies program code which operatively interacts with the logic to dynamically configure switching of egress data to the plurality of physical links based on changes in data traffic conditions, wherein the dynamic configuration includes allocating a set of link aggregation keys to the link aggregation group with each key in the set being assigned to a particular one of the physical links; an engine adapted to monitor data rates for each of the link aggregation keys based on egress data; and a control module adapted to obtain the data rates from the engine and, in response to load imbalance conditions, perform dynamic load balancing that includes reassigning the link aggregation keys and interfacing with the switch to manage address/port reconfiguration (Licardie 1A, 1B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEIBIN HUANG/Examiner, Art Unit 2471